DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response the application filed on January 11, 2021, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed September 17, 2021, January 27, 2022 and April 13, 2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,915,546. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recite all the limitations of claims 1-20 of the US Patent, except for detecting whether the sequence of key-value sets comprises a first sub-sequence of key-value sets comprising a predetermined number of key-value sets where each key-value set is associated with a similar count value. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect whether a sequence of key value sets in each node of a KVS tree data structure comprises a sub-sequence of key value sets, since Data relationships storage platform would have been explicitly in order to permit efficient searches of stored data of key-value pairs, thereby providing better data performance with respect to the data storage media. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
Please, see the comparison table below:
Application
Patent
1. A system comprising:
a set of memory components storing a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes, wherein a node in the set of nodes comprises a sequence of key value sets, each key-value set in the sequence of key-value sets is associated with an individual count value, and the sequence of key-value sets comprising a first sub-sequence of key-value sets that comprises a predetermined number of key-value sets where each key-value set is associated with a similar count value; and
a processing device, operatively coupled to the set of memory components, configured to perform operations comprising:
merging the first sub-sequence of key-value sets to produce a merged key-value set;
associating the merged key-value set with a first new count value, the first new count value being generated based on the similar count value; and
replacing the first sub-sequence of key-value sets, within the sequence of key-value sets, with the merged key-value set to produce an updated sequence of key-value sets.
1. A system comprising:
a set of memory components storing a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes, wherein a node in the set of nodes comprises a sequence of key value sets, and each key-value set in the sequence of key-value sets is associated with an individual count value; and
a processing device, operatively coupled to the set of memory components, configured to perform operations comprising:
accessing, on the set of memory components, the key-value store tree data structure;
detecting whether the sequence of key-value sets comprises a first sub-sequence of key-value sets comprising a predetermined number of key-value sets where each key-value set is associated with a similar count value; and
in response to detecting that the sequence of key-value sets comprises the first sub- sequence of key-value sets:
merging the first sub-sequence of key-value sets to produce a merged key- value set;
associating the merged key-value set with a first new count value, the first new count value being generated based on the similar count value; and
          replacing the first sub-sequence of key-value sets, within the sequence of key-value sets, with the merged key-value set to produce an updated sequence of key-value sets.



Application
Patent
2. The system of claim 1, wherein generating the first new count value based on the similar count value comprises setting the first new count value to be equal to the similar count value incremented by a specific value.

3. The system of claim 2, wherein the specific value comprises a value of one.  
4. The system of claim 1, wherein the merged key-value set comprises a set of new key blocks that reference a set of existing value blocks of the first sub-sequence of key-value sets, and the set of new key blocks is generated based on a set of existing key blocks of the first sub-sequence of key-value sets.

5. The system of claim 4, wherein the set of new key blocks is generated based on the set of existing key blocks of the first sub-sequence of key-value sets by copying values of the set of existing key blocks to the set of new key blocks such that the set of new key blocks comprising one or more references to the set of existing value blocks.

6. The system of claim 1, wherein the merged key-value set comprises a set of new value blocks and a set of new key blocks that reference the set of new value blocks, the set of new value blocks is generated based on a set of existing value blocks of the first sub-sequence of key-value sets, and the set of new key blocks is generated based on a set of existing key blocks of the sequence of key-value sets.

7. The system of claim 6, wherein the set of new value blocks is generated based on the set of value key blocks of the first sub-sequence of key-value sets by copying values of the set of existing value blocks to the set of new value blocks, and the set of new key blocks is generated based on the set of existing key blocks of the first sub-sequence of key-value sets by copying values of the set of existing key blocks to the set of new key blocks.

8. The system of claim 1, wherein the replacing the first sub-sequence of key- value sets, in the sequence of key-value sets, with the merged key-value set to produce the updated sequence of key-value sets comprises: deleting, from the node, each particular key-value set in the first sub- sequence of key-value sets.

9. The system of claim 1, wherein the replacing the first sub-sequence of key- value sets, in the sequence of key-value sets, with the merged key-value set to produce the updated sequence of key-value sets comprises: deleting one or more key blocks of each particular key-value set in the first sub-sequence of key-value sets.

10. The system of claim 1, wherein the replacing the first sub-sequence of key- value sets, in the sequence of key-value sets, with the merged key-value set to produce the updated sequence of key-value sets comprises: deleting one or more value blocks of each particular key-value set in the first sub-sequence of key-value sets.
11. The system of claim 1, wherein the operations further comprise: merging a second sub-sequence of key-value sets, in the updated sequence of key-value sets, to produce a second merged key-value set; associating the second merged key-value set with a second new count value, the second new count value being generated based on a second similar count value; and replacing the second sub-sequence of key-value sets, within the updated sequence of key-value. sets, with the merged key-value set to produce a second updated sequence of key-value sets.

12. The system of claim 1, wherein the first sub-sequence of key-value sets comprises one or more key-value sets within the node.

13. The system of claim 1, wherein the key-value store tree data structure implements an index data structure, the sequence of key value sets comprises a sequence of sub-indexes, each key-value set comprising a sub-index, the operations further comprising: updating the index data structure by appending a new sub-index to the sequence of sub-indexes, the new sub-index comprising a new set of key-value sets; and associating the new sub-index with an initial count value.
2. The system of claim 1, wherein generating the first new count value that is generated based on the similar count value comprises setting the first new count value to be equal to the similar count value incremented by a specific value.

3. The system of claim 2, wherein the specific value comprises a value of one.
4. The system of claim 1, wherein the merged key-value set comprises a set of new key blocks that reference a set of existing value blocks of the first sub-sequence of key- value sets, and the set of new key blocks is generated based on a set of existing key blocks of the first sub-sequence of key-value sets.

5. The system of claim 4, wherein the set of new key blocks is generated based on the set of existing key blocks of the first sub-sequence of key-value sets by copying values of the set of existing key blocks to the set of new key blocks such that the set of new key blocks comprising one or more references to the set of existing value blocks.

6. The system of claim 1, wherein the merged key-value set comprises a set of new value blocks and a set of new key blocks that reference the set of new value blocks, the set of new value blocks is generated based on a set of existing value blocks of the first sub-sequence of key-value sets, and the set of new key blocks is generated based on a set of existing key blocks of the sequence of key-value sets.

7. The system of claim 6, wherein the set of new value blocks is generated based on the set of value key blocks of the first sub-sequence of key-value sets by copying values of the set of existing value blocks to the set of new value blocks, and the set of new key blocks is generated based on the set of existing key blocks of the first sub-sequence of key- value sets by copying values of the set of existing key blocks to the set of new key blocks.

8. The system of claim 1, wherein the replacing the first sub-sequence of key-value sets, in the sequence of key-value sets, with the merged key-value set to produce the updated sequence of key-value sets comprises: deleting, from the node, each particular key-value set in the first sub-sequence of key-value sets.

9. The system of claim 1, wherein the replacing the first sub-sequence of key-value sets, in the sequence of key-value sets, with the merged key-value set to produce the updated sequence of key-value sets comprises: deleting one or more key blocks of each particular key-value set in the first sub-sequence of key-value sets.

10. The system of claim 1, wherein the replacing the first sub-sequence of key-value sets, in the sequence of key-value sets, with the merged key-value set to produce the updated sequence of key-value sets comprises: deleting one or more value blocks of each particular key-value set in the first sub-sequence of key-value sets.
11. The system of claim 1, wherein the operations further comprise: detecting whether a second sub-sequence of key-value sets, in the updated sequence of key- value sets, comprises the predetermined number of key-value sets where each key-value set is associated with a second similar count value; in response to detecting the second sub-sequence of key-value sets in the updated sequence of key-value sets: merging the second sub-sequence of key-value sets to produce a second merged key- value set; associating the second merged key-value set with a second new count value, the second new count value being generated based on the second similar count value; and replacing the second sub-sequence of key-value sets, within the updated sequence of key-value sets, with the merged key-value set to produce a second updated sequence of key- value sets.

12. The system of claim 1, wherein the first sub-sequence of key-value sets comprises one or more key-value sets within the node




Application
Patent
14. A method comprising:
generating, on a set of memory components, a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes, wherein a node in the set of nodes comprises a sequence of key value sets, each key-value set in the sequence of key-value sets is associated with an individual count value, and the sequence of key-value sets comprising a first sub-sequence of key-value sets that comprises a predetermined number of key-value sets where each key-value set is associated with a similar count value;
merging, by a processing device, the first sub-sequence of key-value sets to produce a merged key-value set;
associating, by the processing device, the merged key-value set with a first new count value, the first new count value being generated based on the similar count value; and
replacing, by the processing device, the first sub-sequence of key-value sets, within the sequence of key-value sets, with the merged key-value set to produce an updated sequence of key-value sets.
13. A method comprising:
generating, on a set of memory components, a key-value store tree data structure, the key- value store tree data structure comprising a set of nodes, wherein a node in the set of nodes comprises a sequence of key value sets, and each key-value set in the sequence of key-value sets is associated with an individual count value;
detecting, by a processing device, whether the sequence of key-value sets comprises a sub- sequence of key-value sets comprising a predetermined number of key-value sets where each key- value set is associated with a similar count value; and
in response to detecting that the sequence of key-value sets comprises the sub-sequence of key-value sets:
merging, by the processing device, the sub-sequence of key-value sets to produce a merged key-value set;
associating, by the processing device, the merged key-value set with a first new count value, the first new count value being generated based on the similar count value; and
replacing, by the processing device, the sub-sequence of key-value sets, within the sequence of key-value sets, with the merged key-value set to produce an updated sequence of key-value sets.
Application
Patent
15. The method of claim 14, wherein generating the first new count value based on the similar count value comprises setting the first new count value to be equal to the similar count value incremented by a specific value.

16. The method of claim 15, wherein the specific value comprises a value of one.  
17. The method of claim 14, wherein the first sub-sequence of the key-value sets comprises a last key-value set in the sequence of key-value sets.

18. The method of claim 14, further comprising: updating the node by appending a new key-value set to the sequence of the key-value sets; and associating the new key-value set with an initial count value.

19. The method of claim 14, further comprising: detecting whether an update to the node results in a new key-value set being appended to the sequence of key-value sets; and in response to detecting the update to the node, associating the new key- value set with an initial count value.
14. The method of claim 13, wherein generating the first new count value that is generated based on the similar count value comprises setting the first new count value to be equal to the similar count value incremented by a specific value.

15. The method of claim 14, wherein the specific value comprises a value of one.

16. The method of claim 13, wherein the sub-sequence of the key-value sets comprises a last key-value set in the sequence of key-value sets.

17. The method of claim 13, further comprising: updating the node by appending a new key-value set to the sequence of the key-value sets; and associating the new key-value set with an initial count value.

18. (Original) The method of claim 13, further comprising: detecting whether an update to the node results in a new key-value set being appended to the sequence of key-value sets; and in response to detecting the update to the node, associating the new key-value set with an initial count value.




Application
Patent
20. A non-transitory machine-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:
generating, on a set of memory components, a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes, wherein a node in the set of nodes comprises a sequence of key value sets, each key-value set in the sequence of key-value sets is associated with an individual count value, and the sequence of key-value sets comprising a first sub-sequence of key-value sets that comprises a predetermined number of key-value sets where each key-value set is associated with a similar count value;
merging the first sub-sequence of sub-indexes to produce a merged sub- index;
associating the merged sub-index with a first new count value, the first new count value being generated based on the similar count value; and
replacing the first sub-sequence of sub-indexes, within the sequence of sub- indexes, with the merged sub-index set to produce an updated sequence of sub- indexes.
19. A non-transitory machine-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
generate, on a set of memory components, an index data structure comprising an index to store a sequence of sub-indexes, each sub-index in the sequence storing a set of key-value pairs;
update the index by appending a new sub-index to the sequence of sub-indexes, the new sub- index comprising a new set of key-value pairs;
associate the new sub-index with an initial count value;
detecting whether the sequence of sub-indexes comprises a sub-sequence of sub-indexes comprising a predetermined number of sub-indexes where each sub-index is associated with a similar count value;
in response to detecting that the sequence of sub-indexes comprises the sub-sequence of sub- indexes:
merging the sub-sequence of sub-indexes to produce a merged sub-index;
associating the merged sub-index with a first new count value, the first new count value being generated based on the similar count value; and
replacing the sub-sequence of sub-indexes, within the sequence of sub-indexes, with the merged sub-index set to produce an updated sequence of sub-indexes.

20. The non-transitory machine-readable storage medium of claim 19, wherein the index data structure comprises a key-value store tree data structure, and each sub-index in the sequence comprises a key-value set comprising a set of key blocks for storing one or more keys of the set of key-value pairs and a set of value blocks for storing one or more values of the set of key- value pairs.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180225315 (involved in a key-value set (kvset) is received to store in a key-value data structure on at least one machine readable medium, wherein the kvset includes a mapping of unique keys to values with the keys and the values of the kvset being immutable, the key-value data structure is organized as a tree with nodes of the tree including a temporally ordered sequence of kvsets and the kvset, once received, is written to a sequence of kvsets of a root-node of the tree.)



US 8,935,257 (involved in selecting multiple dimensions of a dataset as a partition key, and selecting a cost constraint, wherein the dataset is divided into a set of blocks with multiple computers, the records of the dataset are collected, the collected records are sorted using a sort key, wherein a former dataset and latter dataset are correlated, wherein the block is stored in memory for each of multiple sub-blocks of the block, and wherein the correlations between each of multiple sub-blocks are aggregated).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 18, 2022